
	
		III
		109th CONGRESS
		2d Session
		S. RES. 614
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2006
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the firefighters and other public
		  servants who responded to the devastating Esperanza Incident fire in southern
		  California in October 2006.
	
	
		Whereas, in late October 2006, the mountain communities
			 west of Palm Springs, California were struck by a vast wildfire, which came to
			 be known as the Esperanza Incident and which authorities believe was started by
			 an arsonist;
		Whereas the Esperanza Incident fire tragically claimed
			 lives, homes and other buildings, and more than 40,000 acres of terrain;
		Whereas nearly 3,000 firefighters from dozens of fire
			 crews courageously battled the fast-spreading blaze, which was fanned by Santa
			 Ana wind gusts up to 60 miles per hour;
		Whereas 4 firefighters—Mark Loutzenhiser, Jess McLean,
			 Jason McKay, and Daniel Hoover-Najera—made the ultimate sacrifice by giving
			 their lives when flames overtook them as they tried to protect a home;
		Whereas an additional firefighter, Pablo Cerda, joined
			 them in that sacrifice when he too lost his life, after fighting to survive for
			 6 days in a hospital before succumbing to burns he had received fighting
			 alongside his fallen colleagues;
		Whereas firefighters honored the spirit of their fallen
			 colleagues by completing the job they started and controlling the blaze, even
			 while recognizing considerable danger to their own well-being;
		Whereas skilled and courageous aircraft personnel and
			 additional emergency personnel, including law enforcement and medical
			 personnel, also responded to the threat posed by the fire; and
		Whereas law enforcement personnel are aggressively
			 pursuing the conviction of the arsonist, and generous Californians have offered
			 additional funds, on top of those offered by the Riverside County Board of
			 Supervisors, to help bring the arsonist to justice: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes and
			 honors—
				(A)all of the
			 firefighters who responded to the devastating Esperanza Incident fire in
			 southern California in October 2006; and
				(B)all others,
			 including emergency, law enforcement, and medical personnel and aircraft crews,
			 who contributed to controlling the fire, keeping Californians safe, and finding
			 and arresting the suspected arsonist; and
				(2)commends the
			 firefighters and other personnel who responded to the fire for dedicated
			 service to the people of California.
			
